Case 9:21-cv-81099-AMC Document 43 Entered on FLSD Docket 08/17/2021 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION

                                     CASE NO. 9:21-cv-81099-AMC



  D.P. et al.,


          Plaintiffs,

  v.

  SCHOOL BOARD OF PALM BEACH
  COUNTY, et al.,

       Defendants.

                                                    /

       UNOPPOSED MOTION FOR LEAVE TO FILE RESPONSE TO COMPLAINT IN
          EXCESS OF TWENTY PAGES OR, IN THE ALTERNATIVE, TO FILE
                          A SEPARATE RESPONSE

          Defendant, Joseph M. Margolis, Jr. (“Officer Margolis”), by and through undersigned

  counsel, hereby files this Unopposed Motion for Leave to File Response to Complaint in Excess

  of Twenty Pages or, in the Alternative, to File a Separate Response, and as grounds, states:

          1.      Plaintiffs initiated this action on June 22, 2021 and filed a First Amended

  Complaint on July 26, 2021.

          2.      Plaintiffs assert various claims against the following defendants: (1) the School

  Board of Palm Beach County, Dr. Donald E. Fennoy II, individually, and in his capacity as

  Superintendent of the School District of Palm Beach County; (2) Daniel Alexander, in his official

  capacity as Police Chief of the Palm Beach County School District Police Department (“SDPD”);




                        W E I S S S E R O T A H E L F M A N C O L E & B I E R M A N , P. L
Case 9:21-cv-81099-AMC Document 43 Entered on FLSD Docket 08/17/2021 Page 2 of 3




  (3) SDPD Officer Jose Cuellar; (4) SDPD Officer Howard Blocher; (5) SDPD Officer Johnny

  Brown; (6) SDPD Officer Jordan Lauginiger; and (7) Lantana Police Department Officer Margolis.

         3.      Officer Margolis is employed by a separate police department from the other officer

  defendants and is represented by separate counsel.

         4.      On August 10, 2021, the Court ordered all defendants to file a single combined

  response to Plaintiffs’ First Amended Complaint.

         5.      Given that Officer Margolis is represented by separate counsel and a combined

  response is required, Officer Margolis respectfully requests leave to file a response to the

  Complaint in excess Local Rule 7.1(c)(2)’s twenty-page maximum. Specifically, Officer Margolis

  requests that the combined response page-limit be increased to forty pages, so that Officer

  Margolis may utilize the twenty-pages that would be available if a combined response were not

  required. Officer Margolis agrees that Plaintiffs should be allowed an equal page-limit increase in

  their response in opposition.

         6.      Alternatively, Officer Margolis requests leave to file a separate response to

  Plaintiff’s First Amended Complaint.

                                  Rule 7.1(a)(3) Certificate of Good-Faith Conferral

         Counsel for the movant has conferred with counsel for Plaintiffs, who advised that

  Plaintiffs do not oppose the movant’s request.



                                                  Respectfully submitted,


                                                  WEISS SEROTA HELFMAN
                                                  COLE & BIERMAN, P.L.
                                                  Counsel for Defendant
                                                  Ofc. Joseph M. Margolis, Jr.
                                                  200 East Broward Boulevard, Suite 1900



                      W E I S S S E R O T A H E L F M A N C O L E & B I E R M A N , P. L
Case 9:21-cv-81099-AMC Document 43 Entered on FLSD Docket 08/17/2021 Page 3 of 3




                                             Fort Lauderdale, FL 33301
                                             (954) 763-4242

                                             By: /s/ Charles M. Garabedian
                                                  ERIC L. STETTIN
                                                  Florida Bar No.: 831697
                                                  Primary email: estettin@wsh-law.com
                                                  Secondary email: skosto@wsh-law.com
                                                  CHARLES M. GARABEDIAN
                                                  Florida Bar No. 1000974
                                                  Primary email: cgarabedian@wsh-law.com
                                                  Secondary email: isevilla@wsh-law.com




                 W E I S S S E R O T A H E L F M A N C O L E & B I E R M A N , P. L
